Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 4, 2021

                                       No. 04-21-00115-CV

                         UNIVERSITY OF THE INCARNATE WORD,
                                       Appellant

                                                 v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually, and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-07249
                         Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice


       On October 29, 2021, appellees filed an opposed motion for leave to file sur-reply brief.
Appellees’ motion is GRANTED.

        On October 19, 2021, this appeal was submitted on briefs. Appellant has filed a motion to
grant oral argument. The motion is opposed by appellees. After considering the motion and
examining the briefs, appellant’s request for oral argument is DENIED. See TEX. R. APP. P.
39.1(c),(d) (explaining that oral argument is not required if the court, after examining the briefs,
decides that oral argument is unnecessary because “the facts and legal arguments are adequately
presented in the briefs and record” or “the decisional process would not be significantly aided by
oral argument”).

           It is so ORDERED on November 4, 2021.

                                                             PER CURIAM
ATTESTED TO: _______________________
             MICHAEL A. CRUZ,
             CLERK OF COURT